Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-18, 20-22, 24-33 and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest:
the apparatus, as recited by claims 1-3, 5-18 and 20, particularly including a finisher configured to exert a pulling tension on the rope of material flowing from the extrusion die by the feeder and through the former without a supporting trough positioned beneath the rope of material; or
the method, as recited by claims 21-22, 24-31 and 33, particularly including exerting, by a finisher, a pulling tension on the rope of material flowing from the extrusion die by the feeder, to be shaped and closed around at least a portion of the deposited filler material without positioning a supporting trough beneath the rope of material;
the method, as recited by claim 32, particularly including applying, by a sealer, a sealing agent to one or more edges of the opening that facilitates sealing of the rope of material around the deposited filler material; and
the apparatus, as recited by claims 35-38, particularly including a sealer that applies a sealing agent to one or more edges of the opening of the rope of material, wherein the sealing agent facilitates
sealing of at least a portion of the rope of material around the deposited filler material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L./Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744